   Case: 1:18-cr-00035 Document #: 158 Filed: 02/12/20 Page 1 of 5 PageID #:1245




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )       No. 18 CR 00035
                                                 )
               v.                                )       Judge John J. Tharp, Jr.
                                                 )
JAMES VORLEY and                                 )
CEDRIC CHANU,                                    )
                                                 )
               Defendants.                       )


                                             ORDER

        The defendants’ motion to compel disclosures concerning trading data [141] is granted in
part and denied in part. The Government is required, by February 21, 2020, to: (1) identify the
alleged “Primary Orders” in the 150 trading episodes it expects to present at trial; (2) to identify
its “High Priority” episodes (defined below); and (3) to disclose the selection criteria it used in
identifying potentially fraudulent trades. See Statement below for details.

                                         STATEMENT

       The Government has identified 150 trading “episodes” as to which it intends to present
evidence at trial. The identified episodes are time periods during which trading activity occurred;
each identifies a span of time ranging from a few seconds (e.g., episode 123, lasting 11 seconds)
to more than half an hour (e.g., episode 55, lasting 35 minutes and 20 seconds). The episodes
span a period of more than five years, beginning on June 11, 2008 and running to July 9, 2013.
In addition to the date of the episode and the time period defining each episode, the
Government’s list of these episodes identifies the product traded and the traders involved in each
episode.

       The Government has also produced a “displayed episode list” identifying a subset of 86
of the 150 trading episodes. This displayed episode list comprises the trading episodes about
which the Government intends to ask specific questions during its case-in-chief. The displayed
episodes comprise multiple trades; the example the defendants provide with their motion,
Episode 14, includes 74 trades. See Motion, ECF No. 143, Ex. D. The balance of the trading
episodes not included on the displayed episode list are trading episodes as to which the
government intends some summary presentation and/or potential use in a rebuttal case.

        The defendants have filed a motion to compel regarding the trading episodes the
government has identified. First, the defendants seek identification of the alleged “Primary” and
“Fraudulent” orders in each trading episode. Second, they seek to limit the number of the number
of trading episodes as to which the government may present detailed evidence “to no more than
   Case: 1:18-cr-00035 Document #: 158 Filed: 02/12/20 Page 2 of 5 PageID #:1245




10.” And third, the defendants seek disclosure of the selection criteria the government used to
analyze the trading data. These three requests are discussed below.

        1. Disclosure of the “Primary” and “Fraudulent” orders.

        The Government has produced the data for the trading by the defendants during each
episode.1 As produced, that data did not identify the alleged “Fraudulent Orders” or “Primary
Orders” by which the defendants allegedly attempted to move the market. See Superseding
Indictment ¶¶ 4, 9. The defendants’ first request in their motion is for an order compelling the
Government to specifically identify those trades. The Government has, it is now agreed,
identified the alleged “Fraudulent Orders” but it has not identified the alleged “Primary Orders.”
The Government provides no reason it should not be required to also identify the alleged
“Primary Orders,” and since they were an integral part of the alleged scheme, the Court agrees
that they should be specifically identified. As this is information that has, presumably, already
been identified by the Government, it should be able to provide that information to the
defendants promptly.

       2. Limitation of Trading Episodes the Government May Present in Its Case-in-Chief.

        The defendants also seek an order limiting the number of trading episodes the
government will “march through”—that is, present detailed evidence about the trading activity
included within the episode—during its case-in-chief and requiring the government to identify
that limited number of episodes. The defendants essentially charge that the government is
playing hide-the-ball by refusing to identify the trading activity on which it will focus during its
case-in-chief, forcing the defendants to waste time, resources, and money analyzing trading data
that the government will not actually be highlighting in its case. They maintain that it is
unrealistic for the government to represent that it will present detailed evidence about 86 trading
episodes during the trial and point for corroboration to the Flotron trial, in which the government
presented detailed information about fewer than 10 trading episodes during a one-week trial. The
defendants maintain that the government cannot hope to present evidence of 86 episodes in a
case-in-chief it has previously estimated will last only three to four trial days. See Tr. 11/4/19 at
20:1-3. In light of “the complexity of the trading records, the need to review related market data,
and the expert analysis required,” as well as the age of the trades, the government should be
limited, the defendants say, to presenting no more than 10 of the 86 displayed episodes.

        For its part, the government maintains that it can and likely will highlight specific
trading activity within the 86 displayed episodes. The government has explained that it intends to
highlight a substantial number of trades to show the variations employed by the defendants in
placing fraudulent orders. Specifically, the government has represented that it intends to offer
trading episodes illustrative of 7 types of trading scenarios: (1) Vorley trading on both sides of

       1
          It is not clear to the Court whether Exhibit D to the defendants’ memorandum was
produced by the government or was created by the defendants based on raw data produced by the
government, but the Court understands there to be no dispute that the government has produced,
in some accessible form, the trading data relating not just to the displayed episodes but to all of
the 150 trading episodes on its episode list.

                                                     2
   Case: 1:18-cr-00035 Document #: 158 Filed: 02/12/20 Page 3 of 5 PageID #:1245




the spoof; (2) Chanu on both sides; (3) Liew on both sides; (4) Vorley and Chanu; (5) Vorley and
Liew; (6) Chanu and Liew; and (7) trading sequences accompanied by chat communications. See
Tr. 10/31/19 at 22:9 – 23:3; Tr. 11/26/19 at 14:5-15. The government has also asserted that it
needs to present evidence of a significant number of trading episodes of each type “to make the
point this is not aberrational, this wasn’t one-off, this wasn’t something that happened one time
over two years or five years.” Tr. 10/31/19 at 23:4-18 (“I think we need a fair number of
episodes falling into each of those seven different buckets. That would be our case-in-chief.”).
The government acknowledges, however, that it “does not expect to slog through every detail of
86 episodes at trial,” Resp., ECF No. 155, at 6, and anticipates that it will typically highlight the
entries of the alleged Primary and Fraudulent Orders, the execution of the Primary Order, and the
cancellation of the Fraudulent Order. As such, the government insists that its identification of 86
episodes to present during its case-in-chief is both necessary and feasible.

        In identifying 86 “episodes” to feature in its case-in-chief, the Court does not believe that
the government has evaded the direction to identify the episodes that it intends to “march
through” during its case-in-chief. There is nothing inherently unreasonable in the selection of 86
trades out of thousands the government has examined to demonstrate the chronological and
substantive scope of the alleged scheme. That the government featured substantially fewer
episodes in the Flotron trial does not necessarily show that the government’s aspirations to cover
that much ground are unrealistic; indeed, given that the government lost the Flotron trial, it is
perhaps not surprising that the prosecutors have reconsidered the manner in which they will
present their evidence.2 Nor does the Court agree that in declining to further limit the
presentation of its case, the government has impinged on “the federal rules, fundamental fairness,
or the right to present a defense.” Reply, ECF No. 156, at 3. The defendants have had notice of
the 150 trading episodes the government will maintain were fraudulent, and of the 86 the
government would highlight in its case-in-chief, since November 26, 2019. That timetable
provides sufficient notice with regard to the evidence the government intends to present.3

        It would, in the Court’s view, be entirely arbitrary to limit the number of trading episodes
that the government may present during its case-in-chief to some number less than 86. At the
same time, the defendants’ concern about having to prepare to meet evidence that may never be
presented at trial also warrants accommodation. The Court can provide that accommodation,
however, by requiring additional disclosure rather than imposing an arbitrary cap on the evidence
the government may present to prove its case. The government has doubtless identified, within
each of the trading scenarios it seeks to illustrate, a prioritization of the trading episodes it will
employ in presenting those trades. To mitigate the prejudice that would inure to the defendants in
the event that the government has overestimated its ability to streamline its presentation of each
trading episode (resulting in presentation in its case-in-chief of only some subset of the 86

       2
          One of the reasons the government reasonably invokes to justify its need to present so
many trading episodes is to combat the “cherry-picking” defense mounted in Flotron, a defense
that the defendants in this case have already suggested they may employ and which is the basis
for their further request in this motion for disclosure of the selection parameters employed by the
government to identify an initial collection of the defendants’ trades to analyze.
       3
          That said, it remains open to the defendants to seek to reset the trial date if they believe
that they cannot adequately analyze the displayed episodes in advance of the current trial date.

                                                      3
   Case: 1:18-cr-00035 Document #: 158 Filed: 02/12/20 Page 4 of 5 PageID #:1245




displayed episodes), the Court will require the government to identify its prioritization of those
trades in its expected evidentiary presentation. As discussed above, the government has
identified 7 different types of trading it seeks to illustrate; requiring the government to identify
the first two trading episodes that it intends to present to illustrate each trading pattern (the “High
Priority” trading episodes) would identify for the defendants the trades that the government is
almost certain to use and will spare them (if they are confident in their assessment that the
government cannot realistically present more than 10 or so trading episodes) from devoting
resources to the analysis of trading episodes that they have asserted will not actually be part of
the government’s case-in-chief. The Court will then require the government to begin its evidence
with respect to a particular trading scenario with evidence relating to the High Priority episodes
probative of that alleged trading pattern.

       3. Disclosure of the Selection Criteria Employed by the Government to Analyze
          Trading Data.

        The defendants also seek disclosure of the selection criteria that the government used to
identify the initial collection of approximately 3,000 trading episodes that it culled from the
records of the defendants’ trading activity. In addition to presenting detailed evidence of trading
episodes (discussed above), the defendants point out that the government also intends to produce
“bulk” evidence as to which it will argue that the sheer number of identified episodes (150)
makes any non-spoofing explanation unlikely. The defendants argue that, short of taking on the
bona fides of each trading episode, they need to know the selection criteria the government used
to identify these episodes; analysis of that criteria is necessary, they contend, to ensure that the
government’s collection of trading episodes is not just the product of “cherry-picked” and biased
selection criteria. They assert that the “algorithmic detection parameters” (i.e., filters) the
government used “caused the government to focus on only a narrow subset of the trading data,
and potentially to ignore other trading data that undermines their [sic] case.”

        The government responds that it did not use objective selection criteria to identify its list
of 150 trading episodes. Rather, it used selection criteria only to identify a collection of about
3,000 trading episodes, which it then analyzed individually to assess whether they were
probative of fraudulent trading. A critique of the selection parameters is irrelevant, according to
the government, because none of the trading episodes were selected for inclusion on the list of
150 trial episodes by virtue of such criteria. What matters, the government argues, is not how or
why the government came to review a particular trading episode, but whether that episode is
probative of fraudulent trading.

       The Court was inclined to agree with the government’s view when this issue was
discussed at the November 26, 2019 status hearing. See Tr. 11/26/19 at 31:1-7 (“The question is
not how did you identify 150 problematic trades buy why are these 150 trades problematic.”).
But on further consideration, the Court concludes that the government’s argument begs the
question of whether the selection criteria systematically included, or excluded, information that
would potentially be relevant to a determination of whether a particular trading episode was
fraudulent. Suppose, for example, that market volatility affects the pricing of legitimate market
orders and that the spread between bids and offers diverges more significantly as volatility



                                                      4
   Case: 1:18-cr-00035 Document #: 158 Filed: 02/12/20 Page 5 of 5 PageID #:1245




increases.4 If that were so, and if the government’s selection criteria did not take market
volatility into account by, for example, excluding trades during high volatility periods, the
government’s pool of potentially fraudulent trades might not distinguish between unusual
bid/offer spreads indicative of market volatility and those indicative of spoofing. And a fortiori,
neither would the list of trading episodes distilled from that initial pool—unless the subjective
analysis conducted by the government took market volatility into account.

        Hence the defendants’ desire to fight bulk evidence with bulk evidence. As noted above,
the government intends to present the balance of the 150 trading episodes not covered in detail
during its case-in-chief in summary fashion; the defense maintains that it should be permitted to
challenge that evidence in bulk fashion as well. In the example above, that would mean by
demonstrating that the selection criteria failed to consider volatility—a factor that might provide
a legitimate explanation for unusual price movements that the government attributes to
fraudulent intent. Unless the defendants know the selection parameters, however, they cannot
explore whether there is a basis to make such an argument. Accordingly, the Court concludes
that disclosure of the selection criteria initially used by the government to identify potentially
fraudulent trading episodes is warranted.5




Date: February 12, 2020                                   John J. Tharp, Jr.
                                                          United States District Judge




       4
         The Court is not suggesting that there is, in fact, a correlation between market volatility
and bid/offer spreads. This is merely a hypothetical assumption offered for illustrative purposes.
       5
         This is merely a disclosure ruling; it is not a ruling as to the admissibility of any
evidence or the propriety of any argument that may be predicated on the selection criteria the
government employed.

                                                     5
